Case: 16-11579      Document: 00514282745         Page: 1    Date Filed: 12/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 16-11579
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        December 21, 2017
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

SHANE MICHAEL DREYER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-106-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Shane Michael Dreyer has moved
for leave to withdraw and has filed briefs pursuant to Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Dreyer has not filed a response. We have reviewed counsel’s briefs and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11579      Document: 00514282745   Page: 2   Date Filed: 12/21/2017


                                 No. 16-11579

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2